United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41615
                        Conference Calendar



MICHAEL DOYLE GRAY,

                                    Plaintiff-Appellant,

versus

RONNY BROWNLOW, Sheriff, Henderson County Jail;
A. W. ALLISON, Assistant Chief, Henderson County Jail;
SANDY PRYOR, Nurse, Henderson County Jail,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:04-CV-301
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Henderson County, Texas, jail inmate Michael Doyle Gray

appeals the dismissal of his 42 U.S.C. § 1983 suit pursuant to

28 U.S.C. § 1915A(b)(1) as frivolous and for failure to state a

claim.   Gray’s complaint alleged that he received inadequate

medical treatment for a back injury.   Gray’s pleadings make it

clear that his injury has been adequately treated and that he




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-41615
                                 -2-

merely disagrees with some aspects of his medical treatment.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     We note that Gray has not supported his appellate arguments

with citation to the record and to legal authority as required by

the Federal Rules of Appellate Procedure.    See FED. R. APP. P.

28(a)(7) and (9)(A) (2004); 5TH CIR. R. 28.2.3; Yohey v. Collins,

985 F.2d 222, 224 (5th Cir. 1993).

     As this appeal is without arguable merit, it is dismissed as

frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Gray is cautioned that the dismissal of

this appeal as frivolous and the dismissal of his 42 U.S.C.

§ 1983 suit pursuant to 28 U.S.C. § 1915A(b)(1) count as two

strikes for purposes of 28 U.S.C. § 1915(g).    If Gray accumulates

three strikes, he will not be able to proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996); 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.